

116 HR 8407 IH: Protecting National Security in Financial Investments Act
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8407IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Reschenthaler (for himself, Mr. McCaul, and Mr. Riggleman) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Securities and Exchange Commission to assess whether the disclosure of information related to investments in certain entities is necessary or appropriate for the purposes of certain reports under the securities laws, to establish the Entities of the People’s Republic of China that Threaten United States National Security List, and for other purposes.1.Short titleThis Act may be cited as the Protecting National Security in Financial Investments Act.2.Assessment of information with respect to investments in certain entities(a)In generalNot later than 360 days following the date of the enactment of this Act, the Securities and Exchange Commission, in consultation with the Secretary of the Treasury, shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report assessing whether disclosure of investments in entities on the entity list by an issuer qualifies as necessary or appropriate for the purposes of section 13(a) of the Securities Exchange Act of 1934.(b)RulemakingNot later than 180 days following submission of the report required under subsection (a), the Securities and Exchange Commission shall prescribe regulations requiring an issuer to disclose in any annual report required under section 13 of the Securities Exchange Act of 1934, and in any prospectus in connection with an initial public offering, the information assessed by the Commission in such report to be necessary or appropriate for the purposes of subsection (a) of such section 13.(c)DefinitionsIn this section:(1)Entity listThe term entity list means the list maintained by the Bureau of Industry and Security of the Department of Commerce and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations.(2)Export Administration RegulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations.3.Entities of the People’s Republic of China that Threaten United States National Security List(a)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in consultation with the Director of National Intelligence, the Secretary of Defense, and the Secretary of Commerce, shall submit to the Congress a list of—(1)each entity of the People’s Republic of China associated with the People’s Liberation Army, the Chinese People’s Armed Police Force, the Ministry of State Security, or the China Coast Guard, including any entity that—(A)is a listed military supplier;(B)is licensed to engage in military production;(C)is carrying out a declared military-civil fusion business strategy;(D)is a military factory representative, on-site;(E)maintains an office in a military-civil fusion-linked industrial zone;(F)is a defense contractor or is involved in a defense contractor partnership;(G)is engaged in collaborative efforts with a defense research and development university;(H)is a subsidiary of a defense university; or(I)is a military-civil fusion funding provider or recipient; and(2)each entity of the People’s Republic of China that is owned, controlled, or influenced by an entity on the entity list.(b)ReferenceThe list required by subsection (a) may be referred to as the Entities of the People’s Republic of China that Threaten United States National Security List. (c)Public availabilityThe Secretary of State shall make each list submitted pursuant to subsection (a) available to the public, including on a website of the Department of State, but shall remove any classified portions of such list.(d)Statement of policyIt is the policy of the United States that the Entities of the People’s Republic of China that Threaten United States National Security List should inform Federal Government policy. (e)DefinitionsIn this section:(1)Entity listThe term entity list means the list maintained by the Bureau of Industry and Security of the Department of Commerce and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations.(2)Export Administration RegulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations.